IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


DAVID PIERGROSSI,                                : No. 105 MM 2021
                                                 :
                     Petitioner                  :
                                                 :
                                                 :
              v.                                 :
                                                 :
                                                 :
JOHN J. TALABAR, SECRETARY OF THE                :
PENNSYLVANIA BOARD OF PROBATION                  :
AND PAROLE, JOHN WETZEL,                         :
SECRETARY OF THE PENNSYLVANIA                    :
DEPARTMENT OF CORRECTIONS,                       :
                                                 :
                     Respondents                 :


                                        ORDER



PER CURIAM

      AND NOW, this 4th day of January, 2022, the Application for Leave to File Original

Process is GRANTED, and the Application for Extraordinary Relief is DENIED.

      Justice Brobson did not participate in the consideration or decision of this matter.